—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered January 11, 1995, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends that the court improperly issued at sentencing a permanent order of protection in favor of the victim because such order of protection had not been a part of the plea agreement. Since the defendant failed to object to the issuance of the order of protection at sentencing, this contention is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, an order of protection may be issued independent of a plea agreement (see, CPL 530.13 [4]; People v Oliver, 182 AD2d 716). Miller, J. P., Joy, Hart and Krausman, JJ., concur.